MEMORANDUM **
Eric Petersen appeals pro se the district court’s Fed.R.Civ.P. 12(b)(1) dismissal for lack of subject matter jurisdiction of his action alleging that the United States Department of Labor committed torts against Petersen in the handling of his claim for worker’s compensation following an on-the-job accident in 1992. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of subject matter jurisdiction, Staacke v. United States Sec’y of Labor, 841 F.2d 278, 280 n. 1 (9th Cir.1988), and we affirm.
The Federal Employees’ Compensation Act (“FECA”), 5 U.S.C. §§ 8101 et seq., provides an exclusive and comprehensive program of workers’ compensation for government employees injured in work-related accidents. Lance v. United States, 70 F.3d 1093, 1095 (9th Cir.1995) (per curiam). Federal courts have no jurisdiction to review final judgments of the Secretary of Labor in FECA matters. Staacke, 841 F.2d at 281. Petersen did not establish that his claims fall within either of the exceptions to FECA’s statutory bar on judicial review for constitutional issues or a clear violation of the statute. See Staacke, 841 F.2d at 282. Petersen’s tort claims are also preempted by FECA. See Sheehan v. United States, 896 F.2d 1168, 1173 (9th Cir.1990).
*715Accordingly, the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.